Case 2:19-cv-00673-SGC Document 1 Filed 05/03/19 Page 1 of 17            FILED
                                                                2019 May-03 PM 04:12
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:19-cv-00673-SGC Document 1 Filed 05/03/19 Page 2 of 17
Case 2:19-cv-00673-SGC Document 1 Filed 05/03/19 Page 3 of 17
Case 2:19-cv-00673-SGC Document 1 Filed 05/03/19 Page 4 of 17
Case 2:19-cv-00673-SGC Document 1 Filed 05/03/19 Page 5 of 17
Case 2:19-cv-00673-SGC Document 1 Filed 05/03/19 Page 6 of 17
Case 2:19-cv-00673-SGC Document 1 Filed 05/03/19 Page 7 of 17
Case 2:19-cv-00673-SGC Document 1 Filed 05/03/19 Page 8 of 17
Case 2:19-cv-00673-SGC Document 1 Filed 05/03/19 Page 9 of 17
Case 2:19-cv-00673-SGC Document 1 Filed 05/03/19 Page 10 of 17
Case 2:19-cv-00673-SGC Document 1 Filed 05/03/19 Page 11 of 17
Case 2:19-cv-00673-SGC Document 1 Filed 05/03/19 Page 12 of 17
Case 2:19-cv-00673-SGC Document 1 Filed 05/03/19 Page 13 of 17
Case 2:19-cv-00673-SGC Document 1 Filed 05/03/19 Page 14 of 17
Case 2:19-cv-00673-SGC Document 1 Filed 05/03/19 Page 15 of 17
Case 2:19-cv-00673-SGC Document 1 Filed 05/03/19 Page 16 of 17
Case 2:19-cv-00673-SGC Document 1 Filed 05/03/19 Page 17 of 17
